DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Disposition

2. 	Claims 1-12 pending and are under examination. 





Drawing

3.	The drawings filed on February 8, 2018, are accepted by the examiner.


Information Disclosure Statement

4.	The Information Disclosure Statements filed on August 27, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. Note that some references have been lined through because they were not found in the file wrapper or the parent application.




Specification Objection

5.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information needs to be updated, note that US Application No. 15/577,212 is now US Patent No. 10,590,405.
Correction is required.



Abstract Objection

6.	The Abstract is objected to because of the following informalities: 
and HKB-ll) and to select the best recombinant protein producer is described. The murine line BHK-21 was used as control. The data allowed for the assertion that the system used to modify cell lines was efficient, so that all the cells were satisfactorily modified, and produced the protein of interest in a stable form. In addition, when comparing the murine line BHK-21 with the human cells (HepG2, Sk-Hep-l and HKB-ll), the latter proved to be able to produce rFVII more efficiently, which allows us to conclude that human cell lines are a great alternative to produce recombinant blood coagulation factors in large scale.
Appropriate correction is required.



Claim Objection

7.	 Claims 1-5 and 8-11 are objected to because of the following informalities:
For clarity it is suggested that claim 1 is amended to correct the following typographical error, “derivates” (see (2)) and “Factor human FVII” (see (3)).
	For clarity claim 2 should be amended to recite the proper sequence notation of “SEQ ID NO: 1”, in lieu of “SEQ. ID. NO: 1” and recite the language, “..has a sequence that is at least 90% identical to SEQ ID NO: 1”.

	For clarity it is suggested that claim 4 is amended to depend from claim 3.
For clarity claim 5 should be amended to delete “i.e.” and instead recite proper Markush language. In addition, claim 5 should be amended to spell out the acronym “XGPRT”.
For clarity it is suggested that the acronym IRES is spelled out in claim 8.
For clarity and precision of claim language it is suggested that claim 9 is amended to read, “…human Factor VII producing cells of step 3 is cultured…”.
For clarity it is suggested that claim 10 is amended to recite proper Markush language.
For clarity it is suggested that claim 11 is amended to read, “..using a biorreactor…” in lieu of “using bioreactor”. In addition, for consistency and clarity claim 11 should either recite “SK-Hep-1 or Sk-Hep-1”.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention are directed to “a process for modifying human cell lines to produce increased levels of blood coagulation Factor VII or derivative thereof in large scale… and stably transducing human cell lines selected from SK-Hep-1, HKB11 and HepG 2 and their derivatives…”. The claimed invention is directed to a large variable genus of derivatives thereof and cDNAs that are not adequately described. No structure-function correlation is made for an ordinary skilled worker to glimpse the chemical structure and determine which cDNA or derivatives. It is noted that claim 2 recites a structure, however, independent claim 1 needs to stand on its own. Thus, the claimed invention is not adequately described.


The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the dependent claims hereto are indefinite for the recitation of “the Factor human FVII”.
Claim 4 lacks clear antecedent basis for the recitation of “the transfection” because there is no such step in the claim from which it depends.
Claim 5 is indefinite for the recitation of "i.e.” and “such as” because it does not inform the ordinary skilled worker of what is inventive, it simply provides options.
Claims 11 and 12 lacks clear antecedent basis for the recitation of “the Sk-Hep cells” when there is an earlier recitation of  “Sk-Hep 1 cells”.






Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

10.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.   Note that claim 11 is directed to a process for modifying Sk-Hep-1 cells to produce increased levels of blood coagulation Factor VII in large scale using a bioreactor, however, the method has no positive method steps.  The method does not provide any active step to arrive of the resulting effect of “increased production of FVII, which does not set forth what method/process is encompassed. Without setting forth any steps involved in the process/method, results in an improper definition of a process and is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).








Double Patenting

11.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir.1985); In re Van Ornum, 686 F.2d 937,214USPQ761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on 

12.	Claims 1-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,590,405.
The instant claims are directed to process for modifying human cell lines to produce increased levels of blood coagulation Factor VII or a derivative thereof in large scale, comprising the steps of:

The competing claims in the patent are directed to a process for modifying human cell lines to produce increased levels of blood coagulation Factor VII, comprising the steps of : providing virus particles containing a Factor FVII gene….; transducting human cell lines selected from SK-Hep 1, HKB11 and HepG 2 with the viral particles to form human FVII producing cells; and culturing…”.  The dependent claims in the patent align with the dependent claims in the instant application. Although the scope of the two sets of claims differ, they are obvious variations of each other, thus prima facie obvious.





Conclusion


13.	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652